Citation Nr: 1228112	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  10-25 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1. Entitlement to service connection for right esophago-pleural fistula (to include as secondary to service-connected pleural thickening secondary to pneumonia status post (s/p) right lower lobectomy).

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for a right arm disability.

3. Entitlement to a rating in excess of 60 percent for pleural thickening secondary to pneumonia (s/p) right lower lobectomy.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to April 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that increased the rating for pleural thickening to 60 percent, effective June 27, 2007 (his date of claim for increase) and denied a TDIU rating and compensation under 38 U.S.C.A. § 1151 for esophageal fistula and a right arm condition.  In September 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In November 2011 the Veteran submitted additional evidence with a waiver of RO initial consideration.  

At the hearing the Veteran stated that although his claim pertaining to right esophago-pleural fistula was originally filed as one for 38 U.S.C.A. § 1151, it was actually a secondary service connection claim; the Board has characterized the issue accordingly.   


FINDINGS OF FACT

1. At the September 2011 Travel Board hearing (prior to the promulgation of a decision in the appeal on the matter) the Veteran testified that he intended to withdraw his appeal seeking compensation under 38 U.S.C.A. § 1151 for a right arm disability; there is no question of fact or law remaining before the Board in the matter. 

2. The preponderance of the evidence is against a finding that the Veteran's right esophago-pleural fistula was incurred in or aggravated by his active service or was caused or aggravated by his service-connected pleural thickening secondary to pneumonia s/p right lower lobectomy.

3. From July 18, 2008, the Veteran's FEV1 is shown to be less than 40 percent of the predicted value; at no time prior to July 18, 2008 is it shown to have been less than 40 percent of predicted value.

4. The Veteran is employed; it is not shown that his service-connected disabilities are of such nature and severity as to preclude him from obtaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the appellant have been met; the Board has no further jurisdiction in the matter of entitlement to compensation under 38 U.S.C.A. § 1151 for a right arm disability.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

2. Service connection for right esophago-pleural fistula (to include as secondary to service-connected pleural thickening secondary to pneumonia s/p right lower lobectomy) is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

3. A 100 percent schedular rating is warranted for the Veteran's service-connected pleural thickening secondary to pneumonia s/p right lower lobectomy from July 18, 2008; a rating in excess of 60 percent prior to that date is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Codes (Codes) 6601, 6844 (2011).
4. A TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the Veteran's claim seeking benefits under 38 U.S.C.A. § 1151, given his expression of intent to withdraw his appeal, further discussion of the impact of the VCAA on this matter is not necessary.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A January 2008 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, the evidence he was responsible for providing, and informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  While the Veteran did not receive specific notice of what was needed to substantiate his secondary service connection claim (his claim was previously characterized under 38 U.S.C.A. § 1151), he has not alleged that he was prejudiced because he did not receive such notice and the record reflects that he had actual notice as his statements and testimony allege that his right esophago-pleural fistula is causally related to (a result of) surgery for a service-connected disability. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in July 2008 and requested a VHA opinion and subsequent clarification (received in February and April 2012).  The examination is adequate as the examiner expressed familiarity with the history of the Veteran's disability, and conducted a thorough examination of the Veteran, noting all findings necessary for a proper adjudication of the claim.  The VHA opinion (with clarification) is adequate as the consulting expert considered the evidence of record, noted the findings necessary for a proper adjudication of the matter, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

38 U.S.C.A. § 1151 Benefits

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the September 2011 Travel Board hearing, the Veteran expressed his intent on the record to withdraw his appeal in the matter of compensation under 38 U.S.C.A. § 1151 for a right arm disability.  Inasmuch as he has withdrawn his appeal in the matter of compensation under 38 U.S.C.A. § 1151 for a right arm disability, there is no allegation of error of fact or law in the matter remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal must be dismissed.  

Factual Background

A November 2006 VA outpatient treatment record notes an assessment of fistula from esophagus to right lung distally, likely secondary to surgery vs. diverticulum. 

A November 2006 VA outpatient treatment record notes that the Veteran had a history of right lower lobectomy 20 years ago and complained of a cough and ulcer in his esophagus.  A combined obstructive and restrictive ventilator defect was noted.  
A December 2006 VA outpatient treatment record notes an assessment of right esophagopleural fistula, most likely secondary to granulomatous disease.  

A January 2007 VA outpatient treatment record notes that the Veteran returned following an episode of hemoptysis.  It was noted that in January 2007 he had surgery to repair an esophageal-pleural fistula which was thought to be secondary to a lobectomy done 20 years prior.

An August 2007 VA outpatient treatment record notes that the Veteran's FEV1 was 51 percent of predicted value and that his FEV1/FVC was 59 percent of predicted value.  

A November 2007 VA outpatient treatment record notes that the Veteran was s/p resection of a right esophageal fistula and that he had a chronic cough secondary to right middle lobe narrowing and post obstructive pneumonia diagnosed on bronchoscopy.  

On July 2008 VA examination it was noted that the Veteran underwent a right lower lobectomy in 1985 for unclear reasons and did well up until recently when he was noted to complain of coughing after oral ingestion.  A barium swallow work-up revealed a fistula.  The assessment was continued cough s/p esophagobronchial fistula which had seemed to resolve after surgery.  It was noted that the Veteran was obsessed with compensation for the prolonged interval between the two operations but that the providers were not qualified to assist him with his problems.  

On July 2008 VA respiratory examination the Veteran reported a right lower lobectomy in 1984 due to bronchiecstasis and recurrent pneumonias, which improved somewhat after service, and that he started having more of a cough in 1991.  A fistula was found in 2007 and repaired but he still had a breathing problem.  He reported that he could walk 30 yards before having to stop and had a chronic cough occasionally after eating or drinking and at other times.  He did not use inhalers or outpatient oxygen and had no recent history of incapacitation.  He took no medications for his lungs but took patoprazole for occasional pleuritic chest pain.  He smelled of cigarette smoke (although he denied smoking when asked, stating he drove his sister's car and that she was a heavy smoker).  The examiner noted that the Veteran walked 50 feet down the hallway without shortness of breath or distress.  FEV1 was severely reduced and FEV1/FVC was mildly reduced.  The flow-volume lop demonstrated an obstructive pattern and a restrictive component.  The Veteran's FEV1 was 32 percent of predicted value and his FEV1/FVC was 85 percent of expected value.  

In a November 2008 letter P.R.K., MD notes that the Veteran presented with records showing that he had a right lower lobectomy in 1984 with a history of recurrent hemoptysis and pulmonary infections with evidence of chronic bronchiectasis.  He added that the Veteran reported over the last several years that he had had problems with his lungs, a subsequent evaluation showed an esophageal-pleural fistula that was surgically repaired in January 2007, and that a February 26, 2007 progress note indicated that the fistula was secondary to a lobectomy done 20 years before for idiopathic hemoptysis.  

In a December 2008 letter M.E.H., director of the Illiana VA Healthcare system, noted that the Veteran's claim that Dr. H was in agreement with an Indianapolis surgeon's opinion regarding the etiology of a bronchial-esophageal fistula was erroneous or misunderstood.  It was noted that Dr. H could not support the Veteran's theory that the fistula was due to a past surgery in 1984 particularly with the long time interval of 20 years, he felt that there could be many other causes which could have produced the same defect, including esophageal diverticulum with perforation or pulmonary abscess, and that he felt it was medically impossible to establish the cause from a radiology examination.  

On his May 2010 VA Form 9 (substantive appeal) the Veteran stated that he did have incapacitating episodes of infections lasting six weeks or more due to pleural thickening.  

At the September 2011 Travel Board hearing the Veteran testified that he wanted to withdraw his claim seeking compensation under 38 U.S.C.A. § 1151 for a right arm disability.  He reported that due to pleural thickening he had shortness of breath which limited the distance that he could walk and that it incapacitated him.  He noted that he was not put on bedrest for his pleural thickening.  He added that his fistula was secondary to his service-connected pleural thickening.  The Veteran and his representative noted that he was working.

An October 2011 letter from M.V.P., general manager of Days Inn, notes that the Veteran was employed with Days Inn and missed approximately 5 months of work in 2007 due to surgery and that he returned to full duty in June 2007.  

In a February 2012 response to the Board's January 2012 VHA opinion request E.L.G., M.D. noted that granulatomous disease from histoplasmosis was a frequent cause of traction diverticulum, erosion, and bronchoesophageal fistulas in the mid-west and southern regions.  He noted that due to the long period between the pneumonia, right lung surgery, pleural thickening in 1980's, and the fistula diagnosed 20 years later, it would be unlikely that they were linked.  He added that due to the CT findings, granulatomous disease was a more likely cause for the diagnosis and he could not establish a causal link for the pleural thickening.  

In an April 2012 response to the Board's April 2012 VHA clarification request, E.L.G., M.D. noted that he had a chance to review the operative note and CT results and that it was not likely (less than 50 percent probability) that the Veteran's right esophago-pleural fistula was permanently worsened beyond the natural progression of the disease by his service-connected pleural thickening.  He reiterated that granulomatous disease was the most likely etiology of the fistulas.  He noted that his previous opinion still stood after review of the new data.  

      Service connection for right esophago-pleural fistula

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, and in the Veteran's "Virtual VA" electronic claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.
The Veteran alleges that his right esophago-pleural fistula is secondary to his service-connected pleural thickening secondary to pneumonia s/p right lower lobectomy.  He has not alleged that his fistula was incurred in service, and the evidence of record does not suggest otherwise.  Accordingly, service connection for the fistula on a direct basis (i.e., that it was incurred or aggravated in service) is not warranted, and the Board will next address the Veteran's secondary service connection theory of entitlement.

The noted likely etiology of the Veteran's esophago-pleural fistula has varied during the appeal period.  It was noted to be likely secondary to surgery vs. diverticulum (in November 2006), secondary to granulomatous disease (in December 2006), secondary to a lobectomy performed 20 years prior (January 2007), and potentially due to esophageal diverticulum with perforation or pulmonary abscess (December 2008).  Because of the varying etiologies noted the Board sought a VHA medical opinion to address the matter and obtain further medical guidance.

In a February 2012 VHA response E.L.G., M.D. noted that granulomatous disease was a frequent cause of broncho-esophageal fistulas and that due to the long period between the pneumonia, right lung surgery, and pleural thickening in 1980's and the fistula diagnosed 20 years later, it would be unlikely that they were linked; the CT finding of granulomatous disease was a more likely cause for the fistula.  In an April 2012 clarification the VHA expert opined that it was not likely (less than 50 percent probability) that the Veteran's right esophago-pleural fistula was permanently worsened beyond the natural progression of the disease by his service-connected pleural thickening, citing the Veteran's CT findings and reiterating that granulomatous disease was the likely etiology.  As the opinions are by a medical professional competent to provide them, and explain the underlying rationale (citing to medical evidence), they are probative evidence in this matter.  As the opinions include detailed review of the record and history of the disabilities as well as supporting citation to diagnostic studies and clinical data, the Board finds them to be the most probative medical evidence of record regarding the etiology of the Veteran's fistula.  The prior diagnosis relating the Veteran's fistula to the right lower lobectomy does not include an explanation of rationale or citation to any diagnostic or clinical findings and is less probative in this instance.

The Veteran's own assertions of a nexus between his right lower lobectomy and subsequent fistula are not competent evidence in this matter, as that is a medical question clearly incapable of lay observation, but requiring medical expertise.  The Veteran has not demonstrated that he has any medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

As the preponderance of the evidence is against this claim, under both direct and secondary theories of entitlement to service connection, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal in this matter must be denied.  

	Pleural thickening s/p right lower lobectomy rating

The Veteran's disability has been rated under Code 6601 (for bronchiectasis).  However, inasmuch as the service-connected disability entity has been found to encompass the Veteran's right lower lobectomy (see May 1994 rating decision) the disability may alternatively be rated under Code 6844 for post-surgical residuals (of lobectomy).  

Code 6601 (for bronchiectasis) provides for a 60 percent rating for incapacitating episodes of infection of four to six weeks total duration per year, or; near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic use almost continuously.  A 100 percent evaluation is warranted for incapacitating episodes of infection of at least six weeks total duration per year.  Incapacitating episodes are defined as episodes requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97.

Under Diagnostic Code 6844, a 60 percent evaluation is warranted where testing reveals a FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) 40 to 55 percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio respiratory limit).  A maximum 100 percent evaluation is warranted where testing reveals FEV-1 of less than 40 percent of predicted value; or FEV-1/FVC less than 40 percent; or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or cor pulmonale (right heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by Echo or cardiac catheterization; or episode(s) of acute respiratory failure; or requires outpatient oxygen therapy.  38 C.F.R. § 4.97.

Although the Veteran has reported that his disability results in "incapacitation" there is no allegation or evidence that it has required physician prescribed bed rest at any time during the appeal period.  However, on July 18, 2008 VA examination his pulmonary function testing revealed an FEV1 of 32 percent of predicted value.  Such a value falls squarely within the criteria for a 100 percent rating under Code 6844 (where testing reveals FEV-1 of less than 40 percent of predicted value).  There are no subsequent PFT results associated with the record, and the functional defect found on PFTs has not been attributed to a co-existing (and nonservice-connected) pulmonary disability.  Accordingly, a 100 percent rating is warranted from July 18, 2008.  

At no time prior to July 18, 2008 was the Veteran's FEV1 shown to be less than 40 percent predicted.  Consequently, for the period prior to July 18, 2008, a rating in excess of 60 percent is not warranted.  The Board has also considered whether referral for extraschedular consideration is warranted.  Prior to July 18, 2008 there was no objective evidence of symptoms of and/or impairment due to pleural thickening s/p right lower lobectomy not encompassed by the schedular rating assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

	TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of her service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The Veteran has a disability rated 60 percent and meets the schedular requirements of 38 C.F.R. § 4.16(a).  However, the evidence of record does not show that he is precluded from obtaining or maintaining any gainful employment due to his service connected disability.  In fact, he testified to the contrary at the September 2011 Travel Board hearing.  The Veteran and his representative both noted that he was currently working.  In an October 2011 letter, M.V.P., general manager of Days Inn, noted that the Veteran was employed with Days Inn and had missed approximately 5 months of work in 2007 due to surgery but had returned to full duty in June 2007.  The Board notes that such gainful employment is incompatible with a finding that the Veteran is unable to obtain or maintain employment.  The Veteran has not since alleged that he is unemployed and unable to obtain any gainful employment.  As he has been, is, and remains employed, a threshold element of entitlement to a TDIU rating is not met and a TDIU rating is clearly not warranted.  


ORDER

The appeal seeking s compensation under 38 U.S.C.A. § 1151 for a right arm disability is dismissed.  

Service connection for right esophago-pleural fistula is denied.

A "staged" 100 percent rating for pleural thickening s/p right lower lobectomy is granted from July 18, 2008; subject to the regulations governing the payment of monetary awards; a rating in excess of 60 percent prior to that date is denied.

A TDIU rating is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


